WESTERFIELD, J.
This suit grows out of an alleged sale of twenty-five cases of eggs by the plaintiff to the defendant.
In the case of Gerde Newman & Company v. Roselino Curcuru, No. 13,858 of bur docket, decided January 11, 1932 (18 La. App. 572, 139 So. 83), a case involving the same party plaintiff and the same principles of law and practically the same facts, the defenses made here were held to be without merit.
We have not changed our view. Consequently, and for the reasons assigned, the judgment appealed from is affirmed.